Title: From Thomas Jefferson to George Hammond, 4 August 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Aug. 4. 1793.

Since I had the honor of addressing you on the 1st. instant on the subject of the Republican sent into New York by the Boston frigate as her tender, I have received a letter from the Minister of France alledging that the Boston captured the Republican within the limits of the protection of the US. Should this be agreeable to the fact in your own judgment, I would request her delivery to her owners; but should you have, or be able to procure evidence to the contrary I will ask the favor of a communication of that evidence, and that the British Consul retain the  vessel in his custody until the Executive of the US. shall consider and decide finally on the subject. I have the honor to be with great respect Sir, Your most obedt. & most humble servt

Th: Jefferson

